UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 24, 2007 SHEARSON FINANCIAL NETWORK, INC. (Exact name of registrant as specified in charter) Nevada 000-32745 88-0471353 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 868-7900 Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Shearson Financial Network, Inc. (the “Company”) filed a Certificate of Change to its Certificate of Incorporation (the “Certificate of Change”) with the Secretary of State of Nevada that was effective August 24, 2007.The Certificate of Change was filed to effect a reverse split of the issued and outstanding shares of common stock of the Company.In addition, the Certificate of Change simultaneously reduced the number of authorized shares of common stock of the Company. Item 9.01 Financial Statements and Exhibits Exhibit No. Exhibit Name 3.3 Certificate of Change SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SHEARSON FINANCIAL NETWORK, INC. Dated: August 24, 2007 By: /s/Michael A. Barron Name: Michael A. Barron Title: Chief Executive Officer
